Citation Nr: 1632319	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-28 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for varicose veins of the right leg.

2.  Entitlement to an initial rating higher than 10 percent for varicose veins of the left leg.

3.  Entitlement to an initial rating higher than 30 percent prior to February 4, 2010, and higher than 70 percent since February 16, 2012, for traumatic brain injury (TBI) with residual major depression.

4.  Entitlement to an initial rating higher than 30 percent for migraine headaches.

5.  Entitlement to a compensable rating for a scar of the neck (tracheostomy scar, lower anterior neck).

6.  Entitlement to a separate evaluation for depression as a residual of TBI.

7.  Entitlement to an effective date earlier than February 4, 2010, for the grant of service connection and assignment of an initial 30 percent rating for residuals of TBI.

8.  Entitlement to an effective date earlier than July 16, 2012 for the assignment of a 70 percent rating for TBI.

9.  Entitlement to an effective date earlier than February 15, 2012, for the grant of service connection and assignment of an initial 30 percent rating for migraine headaches.

10.  Entitlement to an effective date earlier than February 16, 2012, for a separate evaluation and assignment of an initial 10 percent rating for varicose veins of the left leg.

11.  Entitlement to an effective date earlier than February 16, 2012, for the grant of service connection and assignment of an initial 10 percent for varicose veins of the right leg.

12.  Entitlement to an effective date earlier than February 16, 2012, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

13.  Entitlement to special monthly compensation ( SMC ) based on the need for regular aid and attendance of another person or by reason of being housebound due to service-connected disabilities.

14.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for diabetes mellitus.

15.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral vascular disease, claimed as secondary to diabetes mellitus.

16.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for severe dyslipidemia, claimed as secondary to diabetes mellitus.

17.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a heart disorder (coronary bypass surgery), claimed as secondary to diabetes mellitus.

18.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus.

19.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as secondary to diabetes mellitus.

20.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for strokes, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.
These matters are on appeal from a rating decisions issued in December 2012, October 2013, July 2014, October 2014, and May 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and San Diego, California.

In October 2015, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of new evidence.

With regard to the new and material evidence claims, a March 2010 rating decision denied service connection for diabetes mellitus (due to an automobile accident), and service connection for coronary bypass surgery, severe dyslipidemia, peripheral neuropathy of the lower extremities (feet), peripheral neuropathy of the upper extremities (median nerve), and peripheral vascular disease, claimed as secondary to diabetes mellitus.

Although the RO declined to reopen the claims in a December 2012 rating decision and reopened the claims in a June 2014 Statement of the Case, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As such, the claims for service connection for diabetes mellitus, coronary bypass surgery, severe dyslipidemia, peripheral neuropathy of the upper and lower extremities, and peripheral vascular disease are more accurately stated as listed on the title page of this decision.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for TBI, migraines, and varicose veins of the right and left leg; earlier effective dates for the grant of service connection and initial disability ratings assigned for migraines, TBI, and varicose veins of the right and left leg and the award of TDIU; whether new and material evidence has been submitted to reopen claims of entitlement to service connection for diabetes mellitus, peripheral vascular disease, severe dyslipidemia, a heart disorder, and peripheral neuropathy of the upper and lower extremities; entitlement to SMC; and entitlement to a separate rating for major depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2015, prior to the promulgation of a decision in the appeal and a hearing before the Board, the Board received a statement from the Veteran that he desired to withdraw his appeal on the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stroke and a compensable rating for a tracheotomy scar of the neck.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stroke and a compensable rating for a tracheotomy scar of the neck, by the Veteran have been met.38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in an October 2015 written statement, the Veteran, through his representative, withdrew the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stroke and a compensable rating for a tracheotomy scar of the neck.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stroke and a compensable rating for a tracheotomy scar of the neck, is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran's file before the Board is contained in both Virtual VA and the Veterans Benefits Management System (VBMS).  The Veteran's VBMS file contains reference to evidence which is not contained in either his Virtual VA (VVA) or his VBMS files.  Specifically, the record reflects that the RO considered VA treatment records dated from July 1991 to May 2015 in adjudication of this appeal.  See, June 2014, July 2014, January 2015, and May 2015 Statements of the Case.  

However, only a portion of those records, dated from November 2010 to January 2015, have been uploaded to the Veteran's electronic file. 
As the record before the Board is incomplete, on remand, the AOJ must ensure that all evidence contained in the Veteran's paper claims file is accurately reflected in the VBMS/VVA file.

In this regard, the Veteran himself is asked to submit any additional records that would help his claims.

The record also reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  See, October 2013  Since the Board is remanding this case for further development, VA should also attempt to obtain these records.

With regard to claim for entitlement to a separate rating for major depression as a residual of TBI, in a January 1971 rating decision, the RO granted service connection for a skull injury with headaches (cephalgia), evaluated as 10 percent disabling under Diagnostic Codes 8045-9304 (TBI and dementia due to head trauma), effective March 6, 1970.  In July 2014, the RO granted service connection for residuals of TBI, to include major depression (previously rated as residual cephalgia, status post skull trauma), evaluated as 30 percent disabling under Diagnostic Codes 9434-8045 (major depressive disorder and TBI), from February 4, 2010 to February 15, 2012 and evaluated as 70 percent disabling from February 16, 2012.

In May 2015, the RO found a clear and unmistakable (CUE) error in the evaluation of residuals of TBI to include depression and removed depression from the rating, based on an August 2013 medical opinion which determined that depression was not related to the Veteran's TBI.  The Veteran expressed disagreement with the decision in a June 2015 notice of disagreement in which he requested a separate evaluation for depression.  The RO has not issued a Statement of the Case (SOC) which addressed this issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the issue of entitlement to a separate evaluation for major depression, must be remanded for additional action.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case addressing the issue of entitlement to a separate evaluation for major depression (as a residual of TBI).  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board (other than the TDIU issue).  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

2.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

3.  Obtain a complete copy of the Veteran's VA treatment records, including those from the Long Beach VAMC, dated from July 1991 to the present.  All records and/or responses received should be  associated with, and accurately reflected in, the VBMS/VVA file.

The Veteran should be encouraged to submit all records he believes to be pertinent, as this will expedite the case.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


